Citation Nr: 1116802	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of burns to the thighs, buttocks, perianal, and perineum.

(The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder will be concurrently addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2007, the Board issued a decision which denied the Veteran's claim herein.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  


FINDINGS OF FACT

The Veteran's residuals of burns to the thighs, buttocks, perianal, and perineum area are manifested by two visible scars: one on the superior one third medial aspect of the right inner thigh which is square-shaped and measures 4 by 4 centimeters (cm.) in size; and one on the superior one third medial aspect of the left inner thigh which is horizontal and measures 8 by 2 cm. in size.  Both of these scars are superficial, not deep, not painful, but with poor elasticity, decreased pinprick and light touch sensation to the thighs and buttocks, and complaints of pain, discomfort, and sensitivity in the bilateral thighs and buttocks.  Neither of these scars results in any limitation of motion or limitation of function.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for residuals of burns to the thighs, buttocks, perianal and perineum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7801 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2003 letter advised the Veteran of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's October 2003 letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The RO's October 2003 letter notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for the appropriate VA examination to ascertain the current 

severity of his service-connected residuals of burns to the thighs, buttocks, perianal, and perineum.  Specifically, the May 2010 VA examination for scars was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of his residuals of burn scars with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that this examination was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be 

determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of burns to the thighs, buttocks, perianal, and perineum are assigned a 40 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Codes 7802-7801.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Pursuant to Diagnostic Code 7801, a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 

maximum 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  See 38 C.F.R. §§ 4.25, 4.118, Diagnostic Code 7801, Note (1) (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

Under Diagnostic Code 7802, if a scar on other than the head, face, or neck is superficial and does not cause limited motion, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A superficial and unstable (involving frequent loss of covering of skin over the scar) scar will be assigned a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Similarly, a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Finally, a scar may also be evaluated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The rating criteria for disfigurement and scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a disfigurement or scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.

A May 1976 inservice treatment report noted that the Veteran sustained a burn injury up his inner legs and over the anterior and posterior perineum, including the scrotum.

In April 1978, a rating decision granted service connection at a 40 percent initial evaluation for burns, thighs, buttocks, perianal, and perineum areas, effective from July 1977.
 
In September 2003, the Veteran filed his present claim seeking an increased evaluation for his service-connected residuals of burns to the thighs, buttocks, perianal, and perineum.

A VA treatment report dated in April 2004, noted the Veteran's complaints of fatigue in his lower extremities, with extended ambulation.  The report also noted that the Veteran was continuing to walk and keep active.  

In May 2004, a VA examination noted that Veteran's inservice history of third degree burns from to the thighs, buttocks, peroneal, and perianal areas.  The report noted the Veteran's complaints of tingling, numbness and burning sensation in the thighs, buttocks, peroneal and perianal area.  The Veteran also reported pain and discomfort especially on sitting for extended periods of time.  Physical examination revealed that the skin of the Veteran's thighs, buttocks, peroneal, and perirectal areas appeared normal.  There was no puckering and the scar was "superficial in nature."  The report noted poor elasticity in the area involving the burn residuals and decreased pinprick and light touch sensation in the thighs and buttocks.  The report concluded with a diagnosis of residual scarring, secondary to third degree burns of the thighs, buttocks, peroneal, and perianal area, with residual pain and discomfort.  

In March 2009, a VA neurological examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  Physical examination revealed no obvious or gross deformities of the skin overlying the thighs or legs.  The report noted that the skin color and temperature were normal, and that there was no scarring or loss of hair in the areas where the Veteran indicated he had been burned.  The Veteran reported reduced sensation to pin prick and light touch in the lateral thigh portion of the right and left legs.  The report also noted that there was hypersensitivity in the groin areas of both sides.  The report concluded with a 

diagnosis of degenerative changes with diffuse disc bulging of the spine, causing mild central canal compromise and moderate to severe bilateral neural foramen compromise.  The VA examiner further opined that it was at least as likely as not that a portion of the Veteran's symptoms of pain and discomfort in the thighs was contributed to by the presence of mild spinal canal stenosis, bilaterally, at L2-L3 and L3-L4, as well as symptoms in the legs related to mild canal compromise at L5-S1.  

In May 2010, a VA examination for scars was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the report included a summary of the Veteran's history of scars from a burn injury during service.  The Veteran reported that he had sensitivity of the right and left thigh, and also over the buttocks area.  The report indicated that no other problems were noted.  Physical examination revealed the only visible scars to be in the groin area on the left and right side of the inner thigh.  The report noted that there was a scar on the right inner thigh, superior one third medial aspect, which was square-shaped and measured 4 by 4 cm.  The report also noted a horizontal scar on the left inner thigh, superior one third, which was horizontal and measured 8 by 2 cm. in size.  The report described these scars as sensitive, but not painful; superficial; not deep; not unstable; and not resulting in any limitation of motion or limitation of function.  The report also noted that there was no breakdown of the skin in the area of the scars, and no inflammation, edema, or keloid formation.  The colors of the scars were hyperpigmented, compared to normal skin, and there was no area of induration or inflexibility of the skin in the area of the scars.  The report concluded with a diagnosis of steam burns with residual scar formation of the inner thighs.  The VA examiner also noted that the Veteran had chronic back problems which caused numbness and tingling radiating over the thighs.  The VA examiner further noted that the scars did not involve widely separated areas.

Based upon a longitudinal review of the record, the Board concludes that an evaluation in excess of 40 percent is not warranted for the Veteran's residuals of burns to the thighs, buttocks, perianal, and perineum.  As noted above, the 40 percent disability rating is warranted for scars, located other than on the head, face, 

or neck, that are deep or that cause limited motion, and involve an area or areas exceeding 144 square inches (929 sq. cm.).  This is the maximum disability rating assignable under this code section.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

In support of his claim, the Veteran contends that his residuals of burns to the thighs, buttocks, perianal, and perineum should be separately rated and combined in accordance with 38 C.F.R. 4.25.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2007).  

Although the objective evidence shows otherwise, accepting for purposes of this decision that the Veteran's residual burn scars, located on the upper portion of the Veteran's right and left thighs are "widely separated," no higher rating would be warranted herein.  A review of the evidence of record reveals that Veteran's residuals of burns to the thighs, buttocks, perianal and perineum area consist of only two visible scars: one on the superior one third medial aspect of the right inner thigh which is square-shaped and measures 4 by 4 cm. in size; and one on the superior one third medial aspect of the left inner thigh which is horizontal and measures 8 by 2 cm. in size.  Both of these scars are superficial, not deep, not painful, but with poor elasticity, and decreased pinprick and light touch sensation to the thighs and buttocks.  Neither of these scars results in any limitation of motion or limitation of function.   

Based on these findings, the Board finds that the Veteran's scars on the left and right thighs would warrant no more than a separate 10 percent evaluation for the left thigh and a separate 10 percent evaluation for the right thigh pursuant to Diagnostic Code 7804.  Pursuant to Diagnostic Code 7804, a 10 percent evaluation is warranted for superficial scars that are painful on examination.  In making this determination, the Board fully accepts the Veteran's contentions that these scars are painful.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Nevertheless, entitlement to a separate evaluation in excess of 10 percent for either of these scars is not shown.  These scars are limited in size, and are not manifested by either a limitation of motion or limitation of function.  Accordingly, a separate higher rating is not warranted for either scar under any of the applicable diagnostic codes.  38 

C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).  Moreover, the combined rating to be assigned for these two scars, separately rated 10 percent disabling each, would be a combined 20 percent evaluation, which is significantly below the currently assigned 40 percent evaluation.  38 C.F.R. § 4.25.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for his service-connected residuals of burns inadequate.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7801.  The Board finds that the criteria by which this service-connected disability was evaluated, specifically contemplates the level of occupational and social impairment caused by his service-connected residuals of burns.  Id.  As demonstrated by the evidence of record, the Veteran's residuals of burns to the thighs, buttocks, perianal, and perineum area are manifested by two visible scars: one on the superior one third 

medial aspect of the right inner thigh which is square-shaped and measures 4 by 4 cm. in size; and one on the superior one third medial aspect of the left inner thigh which is horizontal and measures 8 by 2 cm. in size.  Both of these scars are superficial, not deep, not painful, but with poor elasticity, decreased pinprick and light touch sensation to the thighs and buttocks, and complaints of pain, discomfort, and sensitivity in the bilateral thighs and buttocks.  Neither of these scars results in any limitation of motion or limitation of function.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the disability picture of the Veteran's service-connected burn residuals are congruent with the disability picture represented by no more than the 40 percent disability rating currently assigned.  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. 4.118, Diagnostic Codes 7802-7801; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, with respect to disability at issue herein, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as exceptional cases so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that the claim is not entitled to referral for extraschedular rating.  Thun, 22 Vet. App. at 115.

As this issue involves an increased rating, the Board has considered whether "staged ratings" are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there may have been day-to-day fluctuations in this disorder, the evidence shows no distinct period of time during the appeal period for this disorder, during which manifestations varied to such an extent that a rating greater or less than that assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for his service-connected residuals of burns to the thighs, buttocks, perianal, and perineum.  As the 

preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for residuals of burns to the thighs, buttocks, perianal, and perineum is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


